United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
DEPARTMENT OF DEFENSE, NATIONAL
SECURITY AGENCY, Fort Meade, MD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-657
Issued: June 13, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 10, 2007 appellant filed a timely appeal from a November 8, 2006 decision of
the Office of Workers’ Compensation Programs, denying his claim for an emotional condition.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant’s claimed emotional condition was causally related to a
compensable factor of his federal employment.
FACTUAL HISTORY
On October 26, 2006 appellant, then a 26-year-old electrical engineer, filed an
occupational disease claim alleging that he developed a psychotic disorder due to his
employment. While on a temporary assignment in Korea from August 8 to 26, 2005, he had a
hectic work schedule that caused tension between him and a Mr. Travis who made racially

offensive comments to appellant such as, “I can’t see you at night because you are too dark.” In
Korea, there were Americans who shouted obscenities outside appellant’s hotel room and
threatened to kill him. He alleged that his living facilities in Korea were dirty and moldy. There
was no running water or bathroom. On August 27, 2005 appellant was traveling by plane to the
United States and was tired, confused and disoriented. He experienced a panic attack, believing
that people were “after him.” Appellant was hospitalized through September 16, 2005. When he
returned from temporary duty, supervisor Curtis Benham accused him of intentionally damaging
a $20,000.00 piece of equipment, a network analyzer, indicating that appellant was financially
liable. Appellant tested the equipment and it was fully functional although a piece of sheet metal
was bent. At his duty station in the United States, there was great tension because coworkers
argued with each other and the different military branches did not get along. Coworker Michael
Holly started a rumor that someone else had fathered appellant’s children. Harriet Heyward told
coworkers that she slept with appellant on numerous occasions and that he called her a vulgar
name. Several weeks later she told everyone that she made up the stories. Appellant
experienced stress in his personal life when his wife had medical complications in January 2005
due to her pregnancy.
Appellant submitted medical evidence in support of his claim.
On March 10, 2006 the Office asked appellant to submit a detailed description of the
specific work-related incidents or situations that contributed to his emotional condition,
including relevant dates, locations, names or coworkers and supervisors involved and witness
statements.
Appellant submitted a written statement essentially repeating his previous allegations.
He also indicated that he was sent alone on one mission in Korea to the site that he had
previously described as dirty with no running water or bathroom.
In statements dated March 24 and April 6, 2006, Mr. Benham denied that he accused
appellant of intentionally damaging the network analyzer that he had used in his temporary duty
overseas. He observed that the equipment had not been properly packed for transit and asked
appellant to verify that it was working. Mr. Benham denied asking for financial compensation
regarding the equipment. He stated that he did not see any signs of stress in appellant before he
left for temporary duty. Regarding living conditions in Korea, Mr. Benham indicated that the
facilities were not up to standards at home but everyone assigned to temporary duty had basic
utilities and services. He stated that appellant did not report any racial comments or threats
while he was on temporary duty. Mr. Benham stated that appellant’s position required travel and
deadlines but his workload was average. He denied that appellant was sent alone on the mission
in Korea. An office protocol driver took appellant to the airport where he took a flight to Seoul.
Appellant was met at the airport and taken to a hotel at the army base. United States personnel
escorted him at all his duty stations. Appellant’s allegation of long work hours on his temporary
duty was misleading in that little or no labor was required. Physical security required that
equipment be monitored by a minimum of two personnel at all times but appellant shared shifts
with other temporary-duty employees. Mr. Benham had no knowledge regarding the allegations
of racial comments or rumors about appellant’s family. On April 3, 2006 Mark McQuay, a
supervisor, stated that he questioned Mr. Holly and Ms. Heyward, both of whom denied making

2

the comments alleged by appellant. He indicated that they were individuals with no history of
the type of conduct alleged by appellant. Mr. McQuay stated that appellant’s level of stress was
no higher than that of other employees.
By decision dated November 8, 2006, the Office denied appellant’s claim on the grounds
that the evidence did not establish that his emotional condition was causally related to a
compensable factor of employment.
LEGAL PRECEDENT
To establish a claim that he sustained an emotional condition in the performance of duty,
a claimant must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with employment but nevertheless does not come within the concept
or coverage of workers’ compensation. Where the medical evidence establishes that the
disability results from an employee’s emotional reaction to his regular or specially assigned
employment duties or to a requirement imposed by the employing establishment, the disability
comes within coverage of the Federal Employees’ Compensation Act.2 The same result is
reached when the emotional disability resulted from the employee’s emotional reaction to the
nature of his work or his fear and anxiety regarding his ability to carry out his work duties.3 By
contrast, there are disabilities having some kind of causal connection with the employment that
are not covered under workers’ compensation law because they are not found to have arisen out
of the employment, such as when disability results from an employee’s fear of reduction-in-force
or frustration from not being permitted to work in a particular environment or to hold a particular
position.4
When working conditions are alleged as factors in causing disability, the Office, as part
of its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable work factors of employment, which may be considered by a physician
when providing an opinion on causal relationship, and which are not deemed compensable
factors of employment and may not be considered.5 When a claimant fails to implicate a
1

Pamela D. Casey, 57 ECAB ___ (Docket No. 05-1768, issued December 13, 2005); George C. Clark, 56 ECAB
___ (Docket No. 04-1573, issued November 30, 2004).
2

5 U.S.C. §§ 8101-8193.

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Id.

5

Dennis J. Balogh, 52 ECAB 232 (2001).

3

compensable factor of employment, the Office should make a specific finding in that regard. If a
claimant does implicate a factor of employment, the Office should then determine whether the
evidence of record substantiates that factor.6 When the matter asserted is a compensable factor
of employment and the evidence of record establishes the truth of the matter asserted, then the
Office must bases its decision on an analysis of the medical evidence.7 As a rule, allegations
alone by a claimant are insufficient to establish a factual basis for an emotional condition claim
but rather must be corroborated by the evidence.8
ANALYSIS
The Board finds that appellant has not established any compensable factors of
employment under the Act.
The Board finds that the evidence of record does not establish appellant’s allegations as
factual. Appellant alleged that, while he was on temporary duty in Korea, there were Americans
who shouted obscenities outside his hotel room and threatened to kill him. When he returned
from temporary duty, Mr. Benham accused him of intentionally damaging a $20,000.00 network
analyzer and indicated that he was financially liable. Appellant alleged that Mr. Holly started a
rumor that someone else had fathered his children and Ms. Heyward told coworkers that she had
slept with appellant on numerous occasions and that he called her a vulgar name. These
allegations are not supported by the evidence of record. There is no corroborating evidence,
such as witness statements establishing that appellant was threatened in Korea. Mr. Benham
denied that he accused appellant of intentionally damaging the network analyzer or held him
financially liable. He indicated that the equipment had not been properly packed for transit from
overseas and asked appellant to verify that it was working. Mr. McQuay questioned Mr. Holly
and Ms. Heyward, who both denied making the comments alleged by appellant. As there is
insufficient evidence to establish these allegations as factual, they cannot be considered as
possible compensable employment factors.
Appellant made certain allegations that concern administrative or personnel matters. The
Board has found that an administrative or personnel matter will be considered to be an
employment factor only where the evidence discloses error or abuse on the part of the employing
establishment.9 In determining whether the employing establishment erred or acted abusively,
the Board has examined whether the employing establishment acted reasonably.10 Appellant
alleged that he had a hectic work schedule while on temporary assignment in Korea. He alleged
that he was sent alone to one work site in Korea and his living facilities there were dirty and
there was no running water or bathroom. At his duty station in the United States, there was great
tension because coworkers argued with one another and the different military branches did not
6

Margaret S. Krzycki, 43 ECAB 496 (1992).

7

See Charles D. Edwards, 55 ECAB 259 (2004).

8

See Charles E. McAndrews, 55 ECAB 711 (2004).

9

Charles D. Edwards, supra note 7.

10

Janice I. Moore, 53 ECAB 777 (2002).

4

get along. Regarding appellant’s living conditions in Korea, Mr. Benham indicated that the
facilities were not up to standards at home but everyone assigned there had basic utilities and
services. He stated that appellant’s position required travel and deadlines but his workload was
average. Mr. Benham denied that appellant was sent alone on a mission in Korea. Appellant
was met at the airport and taken to a hotel at the army base. United States personnel escorted
him at all his duty stations. Appellant’s allegation of long work hours was misleading in that
little or no labor was required and he shared shifts with other temporary-duty employees he met
at the duty station. The allegations regarding the tension in appellant’s working environment in
the United States lack specificity such as dates, employees involved and what occurred. Such
general allegations are not deemed compensable factors of employment. The Board finds that
appellant has not submitted sufficient evidence to show that the employing establishment
committed error or abuse with respect to these administrative matters. Thus, appellant has not
established a compensable employment factor under the Act with respect to administrative
matters.
Appellant alleged that in Korea Mr. Travis made racially offensive comments to him such
as, “I can’t see you at night because you are too dark.” With regard to emotional condition
claims arising under the Act, the term “harassment” as applied by the Board is synonymous, as
generally defined, with a persistent disturbance, torment or persecution, i.e., mistreatment by
coworkers. To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of his regular duties, these could constitute a compensable employment
factor.11 However, for harassment and discrimination to give rise to a compensable disability
under the Act, there must be evidence that harassment or discrimination did in fact occur. Mere
perceptions of harassment or discrimination are not compensable under the Act.12 In this case,
appellant has not submitted sufficient evidence to establish his claim.13 His allegations alone are
insufficient to establish a factual basis for his claim.14 Mr. Benham stated that appellant did not
report any racial comments or threats while he was on temporary duty. The Board finds that
appellant has not established a compensable factor of employment under the Act with respect to
his allegations of harassment and discrimination.
For the foregoing reasons, appellant has not established any compensable employment
factors under the Act. Therefore, he has not met his burden of proof in establishing that he
sustained an emotional condition in the performance of duty.15

11

See Charles D. Edwards, supra note 7.

12

Beverly R. Jones, 55 ECAB 411 (2004).

13

See Joel Parker, Jr., 43 ECAB 220 (1991) (finding that a claimant must substantiate allegations of harassment
or discrimination with probative and reliable evidence).
14

See Charles E. McAndrews, supra note 8.

15

Unless appellant alleges a compensable factor of employment substantiated by the record, it is unnecessary to
address the medical evidence. See Barbara J. Latham, 53 ECAB 316 (2002); Garry M. Carlo, 47 ECAB
299 (1996).

5

CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty causally related to compensable
factors of employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 8, 2006 is affirmed.
Issued: June 13, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

